Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, fig. 5 of Von Novak, III teaches a buck-boost DC-DC converter comprising: a voltage booster [515] configured to amplify an input voltage thereof; and a buck- boost converter [520] (par. 52) configured to boost and output an output power of the voltage booster. Von Novak, Ill does not teach where the voltage booster includes a plurality of charge pumps driven by a clock signal and connected in series with each other (‘cascaded charge pumps'). However, fig. 12A of Kim teaches implementing a voltage booster with a plurality of charge pumps in series and driven by pairs of clocks. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Kim for the purpose of utilizing a suitable and well-known type of charge pump design. Von Novak, III in view of Kim teaches the device as indicated above except for an LC resonant unit configured to convert an input signal into a clock signal and output the converted clock signal. However, fig. 3 of Chen teaches an LC oscillator 320 (par. 30) controlling a Dickson charge pump (par. 34). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the LC oscillator as taught in Chen to control a serially connected Dickson charge pump for the purpose of utilizing a suitable and well-known type of charge pump control. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein a power input terminal of a first stage of the plurality of charge pumps in the voltage booster is grounded.
Regarding claims 3-16, 18 and 19, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896